IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEVIN JOHNSON,                : No. 127 MM 2014
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of September, 2014, the Motion for Stay of License

Suspension and the Application for Leave to Amend Petition to Stay and Response to

Respondent’s Answer are DENIED.